EXECUTION VERSION

AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT

between

AB PRIVATE CREDIT INVESTORS CORPORATION,

as Seller

and

ABPCIC FUNDING II LLC,

as Purchaser

Dated as of October 15, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1

 

Definitions

     1  

SECTION 1.2

 

Other Terms

     3  

SECTION 1.3

 

Computation of Time Periods

     3  

SECTION 1.4

 

Interpretation

     3  

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

     4  

SECTION 2.1

 

Conveyances

     4  

SECTION 2.2

 

Indemnification

     5  

SECTION 2.3

 

Administrative Convenience

     6  

ARTICLE III CONSIDERATION AND PAYMENT; REPORTING

     6  

SECTION 3.1

 

Purchase Price

     6  

SECTION 3.2

 

Payment of Purchase Price

     6  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     7  

SECTION 4.1

 

Seller’s Representations and Warranties

     7  

SECTION 4.2

 

Reaffirmation of Representations and Warranties by the Seller; Notice of Breach

     13  

ARTICLE V COVENANTS OF THE SELLER

     14  

SECTION 5.1

 

Covenants of the Seller

     14  

ARTICLE VI WARRANTY LOANS

     16  

SECTION 6.1

 

Warranty Collateral Obligations; Optional Repurchase and Substitution

     16  

SECTION 6.2

 

Optional Purchase, Repurchase and Substitution of Collateral Obligations

     17  

SECTION 6.3

 

Dilutions, Etc.

     17  

ARTICLE VII CONDITIONS PRECEDENT

     18  

SECTION 7.1

 

Conditions Precedent

     18  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS PROVISIONS

     18  

SECTION 8.1

 

Amendments, Etc.

     18  

SECTION 8.2

 

Governing Law: Submission to Jurisdiction

     18  

SECTION 8.3

 

Notices

     19  

SECTION 8.4

 

Severability of Provisions

     19  

SECTION 8.5

 

Assignment

     20  

SECTION 8.6

 

Further Assurances

     20  

SECTION 8.7

 

No Waiver; Cumulative Remedies

     20  

SECTION 8.8

 

Counterparts

     20  

SECTION 8.9

 

Binding Effect; Third-Party Beneficiaries

     20  

SECTION 8.10

 

Merger and Integration

     21  

SECTION 8.11

 

Headings

     21  

SECTION 8.12

 

Existing Agreement

     21  

 

-ii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT, dated as of
October 15, 2020 (as amended, supplemented or otherwise modified and in effect
from time to time, this “Agreement”), between AB PRIVATE CREDIT INVESTORS
CORPORATION, a Maryland corporation, as seller (in such capacity, the “Seller”)
and ABPCIC FUNDING II LLC, a Delaware limited liability company, as purchaser
(in such capacity, the “Purchaser”).

W I T N E S  S E T H:

WHEREAS, the parties hereto previously entered into the Sale and Contribution
Agreement dated as of October 5, 2020 (such agreement, as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Agreement”);

WHEREAS, the parties hereto wish to amend and restate the Existing Agreement in
its entirety in order to make certain additional changes agreed to by the
parties hereto;

WHEREAS, the Purchaser has been purchasing loans under the terms of the Existing
Agreement and desires to continue to purchase loans and related assets on and
after the Closing Date;

WHEREAS, the Seller has been contributing certain loans and related contracts to
the capital of the Purchaser under the terms of the Existing Agreement and may
also wish to contribute certain loans and related contracts to the capital of
the Purchaser on each Purchase Date pursuant to the terms of this Agreement;

WHEREAS, the Seller has been selling, assigning and contributing loans and
related contracts to the Purchaser under the terms of the Existing Agreement and
desires to sell, assign and contribute such loans and related contracts to the
Purchaser upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Loan Financing and Servicing Agreement,
dated as of the date hereof (as amended, supplemented or otherwise

 

-1-



--------------------------------------------------------------------------------

modified and in effect from time to time, the “Loan Agreement”), by and among
the Purchaser, as borrower, AB Private Credit Investors LLC, as servicer, the
Seller, as equityholder, Synovus Bank, Structured Finance Division, as facility
agent, U.S. Bank National Association, as collateral agent, securities
intermediary and collateral custodian, and the lenders party from time to time
thereto.

“Agreement” has the meaning set forth in the preamble hereto.

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

“Conveyance Papers” has the meaning specified in Section 4.1(v)(vi).

“Indorsement” has the meaning specified in Section 8 102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

“Net Purchased Loan Asset Balance” means, as of any date of determination, an
amount equal to (a) the aggregate OPB of all Transferred Collateral Obligations
minus (b) the aggregate OPB of all Collateral Obligations that are optionally
purchased, Repurchased or subject to a Substitution by the Seller pursuant to
Section 6.2 of this Agreement prior to such date.

“OPB” means, as of any date of determination, the outstanding principal balance
of the related Collateral Obligation together, if such Collateral Obligation is
a Variable Funding Asset, with any unfunded commitment with respect thereto

“Purchase Date” means each Subsequent Conveyance Date and the date of the
Initial Conveyance.

“Purchase Notice” has the meaning set forth in Section 2.1(b).

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the preamble hereto.

“Schedule of Collateral Obligations” has the meaning set forth in
Section 2.1(a).

“Seller” has the meaning set forth in the preamble hereto.

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

“Transferred Assets” means, collectively, the Transferred Collateral Obligations
and Related Security Conveyed by the Seller to the Purchaser hereunder.

 

-2-



--------------------------------------------------------------------------------

“Transferred Collateral Obligations” means each Collateral Obligation Conveyed
from the Seller to the Purchaser pursuant to the terms of this Agreement.

“Warranty Collateral Obligations” has the meaning set forth in Section 6.1.

SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.4 Interpretation.

(a) Unless otherwise specified therein, all terms defined in this Agreement have
the meanings as so defined herein when used in the Notes or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto or thereto.

(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

(d) Unless otherwise specified, each reference in this Agreement or in any other
Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.

(e) Unless otherwise specified, each reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision.

(f) Any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge of a Responsible Officer of the Servicer. For
purposes of this Agreement, references to any party hereto includes its
successors and permitted assigns.

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

SECTION 2.1 Conveyances.

(a) On the terms and subject to the conditions set forth in this Agreement, the
Seller agrees, or has agreed, to Convey to the Purchaser, without recourse
except to the extent specifically provided herein, on or prior to the Closing
Date, and the Purchaser agrees, or has agreed, to purchase from the Seller on or
prior to the Closing Date (the “Initial Conveyance”), all of the Seller’s right,
title and interest in and to each Collateral Obligation listed on Schedule A to
this Agreement (as such schedule may be amended, supplemented, updated or
otherwise modified from time to time, the “Schedule of Collateral Obligations”)
(the Schedule of Collateral Obligations, as amended, supplemented, updated or
otherwise modified shall become part of the Schedule of Collateral Obligations
attached to the Loan Agreement), together with all other Related Security and
all proceeds of the foregoing but excluding the Retained Interests (if any) for
such Collateral Obligation.

(b) In the event the Purchaser agrees, from time to time after the Closing Date,
to acquire additional Collateral Obligations (including Related Security) from
the Seller, the Purchaser shall deliver written notice thereof to the Facility
Agent and the Collateral Agent substantially in the form set forth in Schedule B
hereto (each, a “Purchase Notice”), designating the date of the proposed
Conveyance (a “Subsequent Conveyance Date”) and attaching a supplement to the
Schedule of Collateral Obligations identifying the Transferred Assets proposed
to be Conveyed. On the terms and subject to the conditions set forth in this
Agreement and the Loan Agreement, the Seller shall Convey to the Purchaser
without recourse (except to the extent specifically provided herein), and the
Purchaser shall purchase, on the applicable Subsequent Conveyance Date (each
such purchase and sale being herein called a “Subsequent Conveyance”), all of
the Seller’s right, title and interest in and to each Collateral Obligation then
reported by the Seller on the Schedule of Collateral Obligations attached to the
related Purchase Notice, together with all other Related Security and all
proceeds of the foregoing.

(c) It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser. Further, it is not the
intention of the Seller and the Purchaser that any purchase be deemed a grant of
a security interest in the Transferred Assets by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties, the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, then (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC and other applicable law and (ii) the Conveyances by the
Seller provided for in this Agreement shall be deemed to be, and the Seller
hereby grants to the Purchaser, a security interest in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing.
The Purchaser and its assignees shall have, with respect to such Transferred
Assets and other related rights, in addition to all the other rights and
remedies available to the Purchaser and its assignees and under the other
Transaction Documents, all the rights and remedies of a secured party under any
applicable UCC.

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law

 

-4-



--------------------------------------------------------------------------------

and will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code. The Purchaser assumes all risk relating to nonpayment or
failure by the Obligors to perform any obligations owed by them under the
Transferred Assets. The Seller assigns each Transferred Asset “as is,” and makes
no covenants, representations or warranties regarding the Transferred Assets
except as otherwise expressly set forth herein.

(d) In connection with the Initial Conveyance, the Seller agrees to file on or
prior to the Closing Date, at its own expense, a financing statement or
statements with respect to the Transferred Assets Conveyed by the Seller
hereunder from time to time meeting the requirements of applicable state law in
the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof.

(e) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all actions as may be
reasonably necessary or as the Purchaser may reasonably request, in order to
perfect or protect the interest of the Purchaser in the Transferred Assets
purchased hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder. Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser and mark its master
computer records (or related sub-ledger) noting the purchase by the Purchaser of
the Transferred Assets. The Seller hereby authorizes the Purchaser to file and,
to the fullest extent permitted by applicable law the Purchaser shall be
permitted to sign (if necessary) and file, initial financing statements,
continuation statements and amendments thereto and assignments thereof without
the Seller’s signature; provided that the description of collateral contained in
such financing statements shall be limited to only Transferred Assets. Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

(f) Each of the Seller and the Purchaser agree that prior to the time of
conveyance of any Collateral Obligation hereunder, the Purchaser has no rights
to or claim of benefit from any Collateral Obligation (or any interest therein)
owned by the Seller.

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on an after-tax basis the Purchaser and its successors, transferees,
and assigns (including each Secured Party) and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related reasonable and documented out-of-pocket
third-party costs and expenses, including reasonable outside attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them as a result of the Seller’s

 

-5-



--------------------------------------------------------------------------------

fraud or the failure of the Seller to perform its duties in compliance in all
material respects with the terms of this Agreement, excluding, however,
(a) Indemnified Amounts in respect of any Transferred Asset due to such
Obligor’s creditworthiness, (b) Indemnified Amounts payable to an Indemnified
Party to the extent determined by a court of competent jurisdiction to have
resulted from gross negligence, bad faith or willful misconduct on the part of
any Indemnified Party or its agent or subcontractor, (c) except as otherwise
specifically provided herein, non-payment by any Obligor of an amount due and
payable with respect to a Transferred Asset, (d) any Excluded Taxes, (e) any
special, indirect, consequential (including loss of profits), remote,
speculative or punitive damages (as opposed to direct or actual damages), (f)
Indemnified Amounts resulting from the performance of the Collateral Obligations
or (g) Indemnified Amounts payable to an Indemnified Party arising out of a
breach by the Seller of any representation, warranty or covenant related to a
Warranty Collateral Obligation that has been repurchased by the Seller from the
Purchaser pursuant to Section 6.1(a).

SECTION 2.3 Administrative Convenience. The Seller and the Purchaser acknowledge
and agree that, solely for administrative convenience, the Seller may direct
that a Collateral Obligation be titled directly into the name of the Purchaser,
and/or that any document or assignment agreement (or, in the case of any
original promissory note, any chain of indorsement) required to be executed and
delivered in connection with (a) the acquisition of a Collateral Obligation as a
lender at the closing thereof may be executed and delivered directly by the
Purchaser at the direction of the Seller or (b) the transfer of a Collateral
Obligation in accordance with the terms of the related Underlying Instruments
may reflect that the Seller (or any affiliate thereof or any third party from
whom the Seller may purchase a Collateral Obligation) is assigning such
Collateral Obligation directly to the Purchaser. Nothing in any such document or
assignment agreement (or, in the case of any original promissory note, nothing
in such chain of indorsement) shall be deemed to impair the transfers of the
related Collateral Obligation by the Seller to the Purchaser in accordance with
the terms of this Agreement.

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Assets Conveyed on each Purchase Date shall be a dollar amount equal
to the fair market value (as agreed upon between the Seller and the Purchaser at
the time of such Conveyance) of such Transferred Assets as of such date.

SECTION 3.2 Payment of Purchase Price. The Purchase Price shall be paid on the
related Purchase Date (a) by payment in cash in immediately available funds in
an amount not greater than the sum of (i) the proceeds of Advances made to the
Purchaser with respect to such Collateral Obligations to be Conveyed on such
Purchase Date and (ii) amounts constituting Principal Collections in the
Collections Account utilized for a Reinvestment pursuant to Section 6.4 and
Section 8.3(b) of the Loan Agreement and/or (b) to the extent not paid in cash,
by the Seller making a capital contribution to the Purchaser in an amount equal
to the unpaid portion of the Purchase Price.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Closing Date and as of each Purchase Date:

(a) Organization and Good Standing. The Seller is a Maryland corporation duly
formed, validly existing and in good standing under the laws of its jurisdiction
of organization and is duly qualified to do business, and is in good standing,
in every jurisdiction in which the nature of its business and the performance of
its obligations hereunder and under the other Transaction Documents to which it
is a party requires it to be so qualified, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
material adverse effect on (i) its ability to perform its obligations under this
Agreement, (ii) the validity or enforceability of the Transferred Assets and the
Related Security and (iii) its ability to perform its obligations under the
other Transaction Documents to which it is a party.

(b) Power and Authority. The Seller has the power and authority to own, pledge,
mortgage, operate and convey the Transferred Assets, to conduct its business as
now, or proposed to be, conducted and to execute and deliver this Agreement and
the Transaction Documents to which it is a party and to perform the transactions
contemplated hereby and thereby.

(c) Authorization; Contravention. The execution, delivery and performance by the
Seller of this Agreement, each other Transaction Document to which it is a party
and all other agreements, instruments and documents which may be delivered by it
pursuant hereto or thereto and the transactions contemplated hereby and thereby
(i) have been duly authorized by all necessary action on the part of the Seller,
(ii) do not contravene or cause the Seller to be in default in any material
respect under (A) its Constituent Documents, (B) any contractual restriction
with respect to any Indebtedness of the Seller or contained in any indenture,
loan or credit agreement, lease, mortgage, security agreement, bond, note or
other material agreement or instrument binding on or affecting it or its
property, (C) any order, writ, judgment, award, injunction or decree binding on
or affecting it or any of its assets or properties, or (D) any law, rule,
regulation, order, license, requirement, writ, judgment, award, injunction or
decree applicable to, binding on or affecting it or any of its property, except,
in each case, to the extent that such conflict or violation would not reasonably
be expected to have a Material Adverse Effect, and (iii) do not result in or
require the creation of any Lien upon or with respect to any of its properties
(other than Liens created pursuant to this Agreement or any other Transaction
Document).

(d) Execution and Delivery. The execution and delivery by the Seller of, and the
performance of its obligations under this Agreement and the other Transaction
Documents to which it is a party and the other instruments, certificates and
agreements contemplated hereby and thereby are within its powers and have been
duly authorized by all requisite action by it and have been duly executed and
delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

-7-



--------------------------------------------------------------------------------

(e) Governmental Authorization. No approval, consent of, notice to, filing with
or permits, licenses, qualifications or other action by any Official Body having
jurisdiction over it or its properties is required or necessary (i) for the
conduct of the Seller’s business as currently conducted, for the ownership, use,
operation or maintenance of its properties (including, without limitation, the
Collateral Obligations) and for the due execution, delivery and performance by
the Seller of this Agreement or any of the other Transaction Documents to which
it is party, or (ii) to ensure the legality, validity, or enforceability of this
Agreement in any jurisdiction in which the Seller does business, in each case
other than (A) consents, notices, filings permits, licenses, qualifications and
other actions which have been, or will be, obtained or made pursuant to and in
accordance with the Transaction Documents and any continuation statements and
renewals in respect thereof and (B) where the lack of such consent, notice,
filing permit, license, qualification or other action would not have a material
adverse effect on its ability to perform its obligations hereunder and under the
Transaction Documents to which it is a party.

(f) Legality; Validity; Enforceability. Assuming due authorization, execution
and delivery by each other party hereto and thereto, this Agreement and each
other Transaction Document to which it is a party is the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing.

(g) No Proceedings. To the actual knowledge of the Seller, there is no action,
suit or proceeding pending against or threatened against or adversely affecting
the Seller before any court, arbitrator or any governmental body, agency or
official, in each case, which has had or would reasonably be expected to have a
Material Adverse Effect.

(h) Legal Compliance. The Seller has complied and will comply in all material
respects with all Applicable Laws, judgments, agreements with governmental
authorities, decrees and orders with respect to its business and properties and
the Transferred Assets, except, in each case, to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. The Seller has preserved and kept in full force and effect its legal
existence. The Seller has preserved and kept in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
Without limiting the foregoing, neither the Seller nor, to the Seller’s
knowledge any of its Affiliates is (i) a country, territory, organization,
person or entity named on an OFAC list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction, in each case in violation of Sanctions; (iii) a
“Foreign Shell Bank” within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable OFAC rules and regulations and also in compliance with all applicable
provisions of the PATRIOT Act.

 

-8-



--------------------------------------------------------------------------------

(i) Tax Status. The Seller has filed all federal and other material tax returns
(foreign, federal, state, local and otherwise) which, to its knowledge, are
required to be filed by it and has paid all federal and other material taxes
shown to be due and payable by it on such returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any governmental authority (other than
any amount of tax due, the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Seller). No tax lien
or similar Adverse Claim has been filed, and, to the Seller’s actual knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.

(j) Place of Business; No Changes. The Seller’s location (within the meaning of
Article 9 of the UCC) is the State of Maryland. The Seller has not changed its
name, whether by amendment of its articles of incorporation, by reorganization
or otherwise, and has not changed its location (within the meaning of Article 9
of the UCC) within the four months preceding the Closing Date.

(k) Backup Security Interest; Other. In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then this Agreement creates a valid and
continuing Lien on the Transferred Assets in favor of the Purchaser and the
Collateral Agent, as assignee, for the benefit of the Secured Parties, which
security interest is validly perfected under Article 9 of the UCC (to the extent
such security interest may be perfected by the filing of a UCC financing
statement under such Article), is prior to all other Liens (other than Permitted
Liens) and is enforceable as such against creditors of and purchasers from the
Purchaser; the Transferred Assets are comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which the Seller has
complied with its obligations as set forth herein; with respect to Transferred
Assets that constitute Security Entitlements (A) all of such Security
Entitlements have been credited to the Collection Account and the Securities
Intermediary has agreed to treat all assets credited to the Collection Account
as Financial Assets, (B) all steps necessary to enable the Collateral Agent to
obtain Control with respect to the Collection Account have been taken and
(C) the Collection Account is not in the name of any Person other than the
Purchaser, subject to the Lien of the Collateral Agent for the benefit of the
Secured Parties; the Purchaser has not instructed the Securities Intermediary to
comply with the entitlement order of any Person other than the Collateral Agent;
provided that, until the Collateral Agent delivers a Notice of Exclusive Control
(as defined in the Account Control Agreement), the Purchaser (or the Servicer on
its behalf) may cause cash in the Collection Account to be invested in Permitted
Investments, and the proceeds thereof to be paid and distributed in accordance
with the Loan Agreement; all Accounts constitute Securities Accounts; the Seller
owns and has good and marketable title to the Transferred Assets purchased by
the Purchaser on the applicable Purchase Date, free and clear of any Lien (other
than Permitted Liens); the Seller has received all consents and approvals
required by the terms of any Collateral Obligation to the sale and granting of a
security interest in the Collateral Obligations hereunder to the Purchaser and
the Collateral Agent, as assignee on behalf of the Secured Parties; the Seller
has taken all necessary steps to file or

 

-9-



--------------------------------------------------------------------------------

authorize the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect the security interest in that portion of the Transferred Assets in which
a security interest may be perfected by filing pursuant to Article 9 of the UCC
as in effect in the State of Maryland and shall cause the filing thereof within
ten (10) days after the Closing Date (and all financing statements referred to
in this clause shall contain a statement to the effect that “The grant of a
security interest in or purchase of any collateral described in this financing
statement will violate the rights of the Secured Party”); all original executed
copies of each underlying promissory note constituting or evidencing any
Transferred Asset have been or, subject to the delivery requirements contained
in the Loan Agreement, will be delivered to the Collateral Custodian; the Seller
has received, or subject to the delivery requirements contained the Loan
Agreement will receive, a written acknowledgment from the Collateral Agent that
the Collateral Agent or its bailee is holding each underlying promissory note
evidencing a Collateral Obligation solely on behalf of the Collateral Agent for
the benefit of the Secured Parties; none of the underlying promissory notes that
constitute or evidence the Collateral Obligations has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser and the Collateral Agent, as assignee on behalf
of the Secured Parties; with respect to a Transferred Asset that constitutes a
Certificated Security, such certificated security has been delivered to the
Collateral Custodian, or subject to the delivery requirements of the Loan
Agreement, will be delivered to the Collateral Custodian, as assignee of the
Purchaser on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed (within the meaning of the UCC) to the Collateral Custodian
or in blank by an effective Indorsement or has been registered in the name of
the Collateral Custodian upon original issue or registration of transfer by the
Seller of such Certificated Security, in each case to be held by the Collateral
Custodian on behalf of the Collateral Agent for the benefit of the Secured
Parties; and in the case of an Uncertificated Security, by (A) causing the
Collateral Custodian to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.

(l) Fair Consideration; No Avoidance for Collateral Obligation Payments. With
respect to each Transferred Collateral Obligation sold hereunder, the Seller
sold such Transferred Collateral Obligation to the Purchaser in exchange for
payment, made in accordance with the provisions of this Agreement, in an amount
which constitutes fair consideration and reasonably equivalent value or, to the
extent that the fair market value of any Transferred Collateral Obligation
exceeds the amount of any such payment so received by the Seller from the
Purchaser, the Seller has made a capital contribution to the Purchaser of such
portion of such Transferred Collateral Obligation. Each such Conveyance referred
to in the preceding sentence shall not have been made for or on account of an
antecedent debt owed by the Seller to the Purchaser and, accordingly, no such
sale is or may be voidable or subject to avoidance under Title 11 of the
Bankruptcy Code and the rules and regulations thereunder. In addition, no such
Conveyance shall have been made with the intent to hinder or delay payment to or
defraud any creditor of the Seller.

(m) Eligibility of Transferred Collateral Obligations. Each Transferred
Collateral Obligation Conveyed hereunder is, at the time of such Conveyance, an
Eligible Collateral Obligation. All consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given by the Seller in
connection with the transfer of an ownership interest or security interest in
each item of Transferred Assets to the Purchaser have been duly obtained,
effected or given and

 

-10-



--------------------------------------------------------------------------------

are in full force and effect as of the related Purchase Date. At the time of
such Conveyance, to the actual knowledge of a Responsible Officer of the Seller
no event has occurred and is continuing which could reasonably be expected to
affect the collectability of such Transferred Collateral Obligation or cause it
not to be paid in full in accordance with its terms.

(n) Adequate Capitalization; No Insolvency. The Seller is adequately capitalized
and will not become insolvent after giving effect to the transactions
contemplated by this Agreement and the Transaction Documents; provided, however,
that the Seller does not hereby agree to maintain the solvency of the Purchaser.
The Seller is adequately capitalized for its business as proposed to be
conducted in the foreseeable future and does not expect the commencement of any
insolvency, bankruptcy or similar proceedings or the appointment of a receiver,
liquidator or similar official in respect of its assets. The Seller executed and
delivered each of the Transaction Documents to which it is a party for fair
consideration and without the intent to hinder, delay or defraud any of its
creditors or any other Person.

(o) True Sale. Each Transferred Collateral Obligation sold hereunder shall have
been sold by the Seller to the Purchaser in a “true sale”.

(p) Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Facility Agent, the Lenders
and the other Secured Parties are entering into the transactions contemplated by
the Loan Agreement in reliance upon the Purchaser’s identity as a legal entity
that is separate from the Seller and from each other Affiliate of the Seller.
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps to maintain the Purchaser’s identity
as a legal entity that is separate from the Seller and from each other Affiliate
of the Seller, and to make it manifest to third parties that the Purchaser is an
entity with assets and liabilities distinct from those of the Seller and each
other Affiliate thereof and not just a division of the Seller or any such other
Affiliate.

(q) Transferred Assets. As of each Purchase Date, Schedule A is an accurate and
complete listing of all the Transferred Collateral Obligations hereunder as of
such Purchase Date and the information contained therein with respect to the
identity of such Transferred Collateral Obligations and the amounts owing
thereunder is true and correct as of the related Purchase Date.

(r) Price of Collateral Obligations. The Purchase Price for each Collateral
Obligation Conveyed by the Seller to the Purchaser hereunder represents the fair
market value of such Collateral Obligation as of the time of conveyance
hereunder, as may have changed from the time such Collateral Obligation was
originally acquired or originated by the Seller.

(s) Bulk Sales Laws. No filings, notices or other compliance with any bulk sales
provisions of the UCC or other requirements of Applicable Law in respect of bulk
sales are required to be made by the Seller, the Purchaser or any Affiliate
thereof with respect to the Transferred Assets being transferred hereunder on a
particular Purchase Date.

(t) Transfer Taxes. With respect to the Transferred Assets being transferred
hereunder on a particular Purchase Date, the sale, conveyance, transfer and
assignment of such

 

-11-



--------------------------------------------------------------------------------

Transferred Assets by the Seller pursuant to this Agreement is not subject to
and will not result in any tax, fee or governmental charge payable by the
Purchaser or the Seller to any federal, state or local government (“Transfer
Taxes”). In the event that the Seller receives notice of any Transfer Taxes
arising out of the Transfer of such Transferred Assets, the Seller shall give
notice thereof to the Purchaser. The Seller shall pay any such Transfer Taxes.

(u) Filings against Seller. The Seller is not aware of any material judgment,
ERISA or tax lien filings against it.

(v) Representations and Warranties with Respect to the Loans and the Collateral
Obligations. The Seller makes the following additional representations and
warranties with respect to each Collateral Obligation transferred hereunder and
each related Loan.

i. Prior Transfers. Other than the conveyance (including any security interest
granted) to the Purchaser pursuant hereto, the Seller has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Transferred Assets (other than any such pledge, assignment, sale, grant or
conveyance that is no longer effective). The Seller has not authorized the
filing of, and is not aware of, any financing statements against the Seller that
include a description of collateral covering any Collateral Obligation sold by
the Seller to the Purchaser other than any financing statement that has been
terminated.

ii. No Defenses. Such Collateral Obligation transferred hereunder (i) is not
subject to any defense (including without limitation any defense arising out of
violations of usury laws or any defense based on any Collateral Obligation (or
the Underlying Instruments evidencing such Collateral Obligation) not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms, except to the extent such unenforceability is due to
the bankruptcy of such Obligor), counterclaim, right of setoff or right of
rescission (or any such right of rescission has expired in accordance with
applicable law) or similar right and (ii) is due from an Obligor that has not
asserted any such defense, counterclaim, right of setoff or right of rescission
or any similar right with respect to the related Loan.

iii. Selection Procedures. It has not used any selection procedure (taking into
account the type of assets included in the Collateral Obligations) adverse to
the interests of the Purchaser, its transferees, the Lenders or the Facility
Agent in selecting the related Collateral Obligations to be sold hereunder on
the Closing Date or the applicable Purchase Date.

iv. No Outstanding Obligations. Neither the Seller nor any of its Affiliates has
any material obligations, commitments or other liabilities, absolute or
contingent, relating to such Collateral Obligation or the Related Security,
including with respect to the disbursement of any funds thereunder, except for
unfunded commitments with respect to any Variable Funding Assets.

v. Underlying Instrument. Upon conveyance of the related Underlying Instruments,
the Purchaser, the Collateral Custodian will be in possession of all documents

 

-12-



--------------------------------------------------------------------------------

related to such Underlying Instrument necessary to enforce the rights and
remedies (as assigned in accordance with the Transaction Documents) in respect
of such Collateral Obligation against the Obligor in accordance with the related
Underlying Instrument.

vi. Statements of Fact. This Agreement, all documents or instruments delivered
pursuant hereto by or with reference to the Seller or any transaction hereunder
(the “Conveyance Papers”) and any statement, report or other document furnished
pursuant hereto or during the Purchaser’s due diligence with respect to this
Agreement and the Conveyance Papers, are true and correct in all material
respects and do not contain any untrue statement of fact or omit to state a fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which such statements were made, not misleading.

vii. Business Purposes; Obligor. The related Underlying Instrument requires that
the proceeds of such Collateral Obligation be used for business purposes and not
for personal, family or household purposes. The related Obligor is not a natural
person.

viii. Records. The Seller has caused its master computer records relating to
such Collateral Obligation to be clearly and unambiguously marked to show that
such Collateral Obligation has been sold and/or contributed by the Seller to the
Purchaser pursuant to this Agreement and pledged by the Purchaser to the
Collateral Agent pursuant to the Loan Agreement.

ix. Collateral Type. Such Collateral Obligation constitutes “tangible chattel
paper”, “payment intangibles”, “accounts”, “instruments” or “general
intangibles” within the meaning of the UCC.

x. Title. The Seller owns and has good and marketable title to the such
Collateral Obligation and the related Transferred Assets sold by the Seller free
and clear of any Lien, claim or encumbrance of any Person. Upon the Closing Date
or Purchase Date, as applicable, with respect to such Collateral Obligation,
there will be vested in the Purchaser sole and exclusive ownership of such
Collateral Obligation and all Related Security free and clear of any Lien (other
than any Permitted Lien) of any Person claiming through or under the Seller and
in compliance with all Applicable Law.

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach.

(a) On the Closing Date and on each Purchase Date, the Seller, by accepting the
proceeds of such Conveyance, shall be deemed to have certified that all
representations and warranties described in Section 4.1 are true and correct in
all material respects (or if such representation and warranty is already
qualified by the words “material”, “materially” or “Material Adverse Effect”,
then such representation and warranty shall be true and correct in all respects)
on and as of such day as though made on and as of such day (or if specifically
referring to an earlier date, as of such earlier date). The representations and
warranties set forth in Section 4.1 shall survive (i) the Conveyance of the
Transferred Assets to the Purchaser, (ii) the termination of the rights and
obligations of the Purchaser and the Seller under this Agreement and (iii) the
termination

 

-13-



--------------------------------------------------------------------------------

of the rights and obligations of the Purchaser under the Loan Agreement. Upon
discovery by a Responsible Officer of the Purchaser or the Seller of a breach of
any of the foregoing representations and warranties in any material respect, the
party discovering such breach shall give prompt written notice to the other and
to the Facility Agent.

(b) The Seller acknowledges that the Purchaser will grant a security interest in
the Transferred Assets and its interests hereunder to the Collateral Agent
pursuant to the Loan Agreement, and agrees that the Collateral Agent may enforce
such representations and warranties against the Seller directly for the benefit
of the Secured Parties. Upon discovery by the Purchaser or the Seller of a
breach of any of the representations and warranties set forth in Section 4.1,
the party discovering such breach shall give notice to the other party and to
the Collateral Agent and the Facility Agent within five (5) Business Days
following such discovery; provided that the failure to give notice within five
(5) Business Days does not preclude subsequent notice.

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of the Loan Agreement), unless the Purchaser
otherwise consents in writing:

(a) Compliance with Agreements and Applicable Laws. The Seller shall perform
each of its obligations under this Agreement and the other Transaction Documents
to which it is a party and comply with all Applicable Laws, including those
applicable to the Transferred Collateral Obligations and all proceeds thereof,
except to the extent that the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

(b) Maintenance of Existence and Conduct of Business. The Seller shall: (i) do
or cause to be done all things necessary to (A) preserve and keep in full force
and effect its existence as a corporation and maintain its rights and franchises
in its jurisdiction of formation and (B) qualify and remain qualified as a
foreign corporation in good standing and preserve its rights and franchises in
each jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
material adverse effect on its assets, operations, properties, financial
condition, or business; and (ii) at all times maintain, preserve and protect all
of its licenses, permits, charters and registrations in each case except where
the failure to maintain such licenses, permits, charters and registrations would
not reasonably be expected to have a Material Adverse Effect.

(c) Cash Management Systems: Deposit of Collections. The Seller shall transfer,
or cause to be transferred, all Collections (if any) it receives to the
Collection Account by the close of business on the second Business Day following
the date such Collections are received by the Seller.

(d) Books and Records. The Seller shall keep proper books of record and account
in which full and correct entries in all material respects shall be made of all
financial

 

-14-



--------------------------------------------------------------------------------

transactions and the assets and business of the Seller in accordance with GAAP,
maintain and implement administrative and operating procedures; and keep and
maintain all documents, books, records and other information necessary or
reasonably advisable and relating to the Transferred Assets prior to their
Conveyance hereunder for the collection of all Transferred Assets.

(e) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat the transactions contemplated
hereby in any manner other than as a sale or contribution of the Transferred
Assets by the Seller to the Purchaser; provided that for federal income tax
reporting purposes, the Purchaser is treated as a “disregarded entity” and,
therefore, the transfer of Transferred Assets by the Seller to the Purchaser
hereunder will not be recognized.

(f) Liens. The Seller shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents or on or with respect to any of its rights in the Transferred Assets,
in each case other than Permitted Liens. For the avoidance of doubt, this
Section 5.1(f) shall not apply to any property retained by the Seller and not
Conveyed or purported to be Conveyed hereunder.

(g) Change of Name. Etc. The Seller shall not change its name, identity or
corporate structure in any manner that would make any financing statement or
continuation statement filed by the Seller (or by the Facility Agent on behalf
of the Seller) in accordance with Section 2.1(c) seriously misleading or change
its jurisdiction of organization, unless the Seller shall have given the
Purchaser at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(h) Sale Characterization. The Seller shall not make statements or disclosures,
or treat the transactions contemplated by this Agreement (other than for tax or
accounting purposes) in any manner other than as a true sale, contribution or
absolute assignment of the title to and sole record and beneficial ownership
interest of the Transferred Collateral Obligations Conveyed or purported to be
Conveyed hereunder; provided that the Seller may consolidate the Purchaser
and/or its properties and other assets for accounting purposes in accordance
with GAAP.

(i) Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account.

(j) Separate Identity. The Seller acknowledges that the Facility Agent, the
Lenders and the other Secured Parties are entering into the transactions
contemplated by this Agreement and the Loan Agreement in reliance upon the
Purchaser’s identity as a legal entity that is separate from the Seller and each
other Affiliate of the Seller. Accordingly, from and after the date of execution
and delivery of this Agreement, the Seller will take all reasonable steps to
maintain the Purchaser’s identity as a legal entity that is separate from the
Seller and each Affiliate of the Seller and to make it manifest to third parties
that the Purchaser is an entity with assets and liabilities distinct from those
of the Seller and each Affiliate thereof and not just a division of the Seller
or any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, the Seller will take all other
actions necessary on its part to ensure that the Purchaser is at all times in
compliance with Section 10.5 of the Loan Agreement; provided, that the Seller
does not hereby agree to maintain the solvency of the Purchaser.

 

-15-



--------------------------------------------------------------------------------

ARTICLE VI

WARRANTY LOANS

SECTION 6.1 Warranty Collateral Obligations; Optional Repurchase and
Substitution.

(a) The Seller agrees that, with respect to any Transferred Collateral
Obligation, in the event of a material breach of any representation, warranty,
undertaking or covenant set forth in Section 4.1(k), (l), (m), (o), (q), (r),
(s), (t) or (v) or Section 5.1(a), (f), (i), or (j) hereof with respect to such
Transferred Collateral Obligation (each such Transferred Collateral Obligation a
“Warranty Collateral Obligation”), no later than 60 days after the earlier of
(x) actual knowledge of such breach on the part of a Responsible Officer of the
Seller and (y) receipt by the Seller of written notice thereof given by the
Purchaser, the Collateral Agent, the Facility Agent or any other Secured Party,
the Seller shall either (a) purchase from the Purchaser each Warranty Collateral
Obligation by depositing into the Collection Account in immediately available
funds the Repurchase Amount with respect to the Warranty Collateral
Obligation(s) to which such breach relates or (b) substitute for such Warranty
Collateral Obligation(s) one or more Eligible Collateral Obligation with an
aggregate Principal Balance at least equal to the Repurchase Amount of the
Warranty Collateral Obligation(s) being replaced; provided, that no such
repurchase or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 60 day
period, the representations, warranties, undertakings and covenants set forth
above with respect to such Warranty Collateral Obligation shall be made true and
correct in all material respects (or if such representation and warranty is
already qualified by the words “material”, “materially” or “Material Adverse
Effect”, then such representation and warranty shall be true and correct in all
respects) with respect to such Warranty Collateral Obligation as if such
Warranty Collateral Obligation had been Conveyed to the Purchaser on such day.
It is understood and agreed that the obligation (if any) of the Seller to
repurchase such Warranty Collateral Obligation or substitute an Eligible
Collateral Obligation for such Warranty Collateral Obligation is not intended
to, and shall not, constitute a guaranty of the collectability or payment of any
Collateral Obligation which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy or financial inability to pay of the
related Obligor.

(b) Upon deposit in the Collection Account of the Repurchase Amount for any
Warranty Collateral Obligation purchased by the Seller or the effectiveness of
any substitution by the Seller of one or more Eligible Collateral Obligations
with an aggregate Principal Balance at least equal to the Repurchase Amount of
the Warranty Collateral Obligation, the Purchaser shall, automatically and
without further action, release and shall transfer to the Seller, free and clear
of any Lien created pursuant to this Agreement, all of the right, title and
interest of the Purchaser in, to and under the related Warranty Collateral
Obligation. The Purchaser shall (and shall request the Collateral Agent to), at
the sole expense of the Seller, execute such documents and instruments of
transfer as may be prepared by the Seller and take such other actions as may be
reasonably requested by the Seller in order to effect the transfer of such
Warranty Collateral Obligation pursuant to this Section 6.1. Such sale shall be
a sale outright, and not for security.

 

-16-



--------------------------------------------------------------------------------

SECTION 6.2 Optional Purchase, Repurchase and Substitution of Collateral
Obligations.

(a) Subject to Section 7.10 of the Loan Agreement and Section 6.2(b) below, the
Seller, at its option, shall have the right, but not the obligation, to
substitute one or more Eligible Collateral Obligations (each, a “Substituted
Collateral Obligation”) for a Collateral Obligation (each such act, a
“Substitution”) or to purchase or repurchase, as applicable, a Collateral
Obligation (each such act, a “Repurchase”).

(b) The Seller and the Purchaser agree that, with respect to a Substitution or
Repurchase pursuant to Section 6.2(a) above, the aggregate OPB of all Collateral
Obligations optionally purchased, repurchased or substituted by the Seller
pursuant to Section 6.2(a) shall not exceed 15% of the Net Purchased Loan Asset
Balance as of such date of purchase, repurchase or Substitution provided that
the aggregate OPB of all Defaulted Collateral Obligations so purchased,
repurchased or substituted by the Seller pursuant to Section 6.2(a) shall not
exceed 10% of the Net Purchased Loan Asset Balance as of such date of, and
including such purchase, repurchase or Substitution.

(c) Upon deposit in the Collection Account of the amount required pursuant to
Section 7.10(d)(iii) of the Loan Agreement for any purchase or repurchase of a
Collateral Obligation purchased by the Seller pursuant to this Section 6.2 or
the effectiveness of any Substitution by the Seller pursuant to this
Section 6.2, the Purchaser shall, automatically and without further action,
release and shall transfer to the Seller, free and clear of any Lien created
pursuant to this Agreement, all of the right, title and interest of the
Purchaser in, to and under the related Collateral Obligation to be transferred
to the Seller. The Purchaser shall (and shall request the Collateral Agent to),
at the sole expense of the Seller, execute such documents and instruments of
transfer as may be prepared by the Seller and take such other actions as may be
reasonably requested by the Seller in order to effect the transfer of any such
Collateral Obligation pursuant to this Section 6.2. Such sale shall be a sale
outright, and not for security.

SECTION 6.3 Dilutions, Etc. The Seller agrees that if, on any day following the
Revolving Period, the Principal Balance of a Transferred Collateral Obligation
that has been sold by the Seller hereunder is either reduced or adjusted as a
result of any setoff by the Obligor against the Seller, the Seller shall be
deemed to have received on such day a Collection of such Transferred Collateral
Obligation in the amount of such setoff and shall, within one (1) Business Day
after a Responsible Officer of the Seller has actual knowledge thereof, pay to
the Collection Account in immediately available funds an amount equal to such
setoff.

 

-17-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Closing Date and any
Purchase Date shall be subject to the satisfaction of the following conditions:

(a) All representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects (or if such representation
and warranty is already qualified by the words “material”, “materially” or
“Material Adverse Effect”, then such representation and warranty shall be true
and correct in all respects) on such Purchase Date;

(b) With respect to any Subsequent Conveyance, the Seller shall have delivered a
Purchase Notice in connection with such Subsequent Conveyance;

(c) The Seller shall have performed in all material respects all other
obligations with respect to the related Collateral required to be performed by
the provisions of this Agreement and the other Transaction Documents to which it
is a party; and

(d) All corporate and legal proceedings, and all instruments in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Facility Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

SECTION 8.2 Governing Law: Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court.

 

-18-



--------------------------------------------------------------------------------

The parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth below:

(a) in the case of the Purchaser:

ABPCIC Funding II LLC

c/o AllianceBernstein

1345 Avenue of the Americas

New York, New York 10105

Attn: Emerson Lee

Telephone No.: (212) 969-6751

Facsimile No.: (512) 721-2925

Email: Wesley.raper@abglobal.com /

emerson.lee@alliancebernstein.com

(b) in the case of the Seller:

AB Private Credit Investors Corporation

c/o AllianceBernstein

1345 Avenue of the Americas

New York, New York 10105

Attn: Emerson Lee

Telephone No.: (212) 969-6751

Facsimile No.: (512) 721-2925

Email: Wesley.raper@abglobal.com/

emerson.lee@alliancebernstein.com

(in each case, with a copy to the Collateral Agent and the Facility Agent at the
address for notice provided under the Loan Agreement)

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

-19-



--------------------------------------------------------------------------------

SECTION 8.5 Assignment. The Purchaser and the Seller each agree that at any time
and from time to time, at its expense and upon reasonable request of the
Facility Agent or the Collateral Agent, it shall promptly execute and deliver
all further instruments and documents, and take all reasonable further action,
that is necessary or desirable to perfect and protect the Conveyances and
security interests granted or purported to be granted by this Agreement or to
enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral. Without limiting the generality of the foregoing, the Seller
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Purchaser or the Collateral Agent (acting solely at the
Facility Agent’s request) as the assignee of the Purchaser may reasonably
request to protect and preserve the Conveyances and security interests granted
by this Agreement.

SECTION 8.6 Further Assurances.

(a) The Purchaser and the Seller agree to do and perform, from time to time, any
and all acts and to execute any and all further instruments reasonably requested
by the other party more fully to effect the purposes of this Agreement and the
other Transaction Documents, including the execution of any financing statements
or continuation statements or equivalent documents relating to the Transferred
Collateral Obligations for filing under the provisions of the UCC or other laws
of any applicable jurisdiction.

(b) The Purchaser and the Seller hereby severally authorize the Collateral
Agent, upon receipt of written direction from the Facility Agent, to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the Transferred Assets.

SECTION 8.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Facility Agent,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

SECTION 8.8 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

SECTION 8.9 Binding Effect; Third-Party Beneficiaries. This Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. On and after the Closing Date, each of the
Collateral Agent, for the benefit of the Secured Parties, and the Facility
Agent, for the benefit of the Lenders, is intended by the parties hereto to be a
third-party beneficiary of this Agreement.

 

-20-



--------------------------------------------------------------------------------

SECTION 8.10 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Transaction Documents.

SECTION 8.11 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 8.12 Existing Agreement. The parties hereto acknowledge and agree that
the Existing Agreement is hereby replaced in its entirety by this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Amended
and Restated Sale and Contribution Agreement to be duly executed by their
respective officers as of the day and year first above written.

 

AB PRIVATE CREDIT INVESTORS CORPORATION, as Seller

By:  

/s/ Roy Castromonte

Name:   Roy Castromonte Title:   Junior Officer ABPCIC FUNDING II LLC, as
Purchaser By:   AB Private Credit Investors Corporation, its sole member By:  

/s/ Roy Castromonte

Name:   Roy Castromonte Title:   Junior Officer

 

-1-



--------------------------------------------------------------------------------

Schedule A

SCHEDULE OF COLLATERAL OBLIGATIONS

Provided Separately



--------------------------------------------------------------------------------

Schedule B

FORM OF PURCHASE NOTICE

[Date]

 

To:

Synovus Bank, Structured Finance Division, as Facility Agent

1200 Ashwood Parkway, Suite 150

Atlanta, GA 30338

  Attn:

Salvatore Carvo, Managing Director, Structured Lending Division;

Roman Mazo, Managing Director, Structured Lending Division

Telephone No: 678-218-1266

Email : salvatorecarvo@synovus.com; romanmanzo@synovus.com

U.S. Bank National Association, as Collateral Agent

 

Re:

Purchase Notice for Conveyance

Date of                     , 20        

Ladies and Gentlemen:

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the
Amended and Restated Sale and Contribution Agreement, dated as of October 15,
2020 (together with all amendments, if any, from time to time made thereto, the
“Sale Agreement”), between ABPCIC Funding II LLC, as purchaser (the
“Purchaser”), and AB Private Credit Investors Corporation, as seller. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Sale Agreement.

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser on the above-referenced Purchase Date pursuant
to the terms and conditions of the Sale Agreement the Collateral Obligations
listed on Schedule I hereto, together with the Related Security and all proceeds
of the foregoing.

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included at the end of this letter.

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct in all material respects (or if such
matter is already qualified by the words “material”, “materially” or “Material
Adverse Effect”, then such matter shall be true and correct in all respects) at
such time as if then made, it will immediately so notify the Purchaser. Except
to the extent, if any, that prior to the Purchase Date the Purchaser shall
receive written notice to the contrary from the Seller, each matter certified to
herein shall be deemed once again to be certified as true and correct in all
material respects (or if such matter is already qualified by



--------------------------------------------------------------------------------

the words “material”, “materially” or “Material Adverse Effect”, then such
matter shall be true and correct in all respects) at the Purchase Date as if
then made.

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this          day of                     , 20        .

 

Very truly yours, AB PRIVATE CREDIT INVESTORS CORPORATION

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Wire Instructions

Bank: ABA:

Account Name:

Account Number:

For further credit to account:



--------------------------------------------------------------------------------

Schedule of Collateral Obligations